          Case 4:19-cv-00152-KGB Document 53 Filed 01/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DARREN L. REAGAN                                                                  PLAINTIFF
Reg. #37109-177

v.                              Case No. 4:19-cv-00152-KGB-JJV

ARTURO RENDON, Counselor
FCC Forrest City; et al.,                                                      DEFENDANTS

                                           ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 51). Plaintiff Darren L. Reagan has not filed objections

to the Proposed Findings and Recommendations, and the time for filing objections has passed.

After review, this Court adopts the Proposed Findings and Recommendations in their entirety as

this Court’s findings in all respects. Accordingly, the Court dismisses without prejudice Mr.

Reagan’s complaint under Local Rule 5.5(c)(2) and for failure to prosecute under Federal Rule of

Civil Procedure 41(b) (Id., at 2).

       The Court denies as moot defendants’ motion for summary judgment (Dkt. No. 48). The

Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal from this

Order and accompanying Judgment would not be taken in good faith.

       So ordered this 25th day of January, 2021.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
